Exhibit 10.3 

Restricted Stock Unit Award Agreement
(Performance-Based Vesting)

 

 

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”), is made effective
as of March 15, 2020 (the “Grant Date”), between Ribbon Communications Inc., a
Delaware corporation (the “Company”), and Bruce McClelland (the “Participant”).

 

RECITALS

 

WHEREAS, the Board has determined that it is in the best interests of the
Company and its stockholders to, as an inducement material to the decision by
the Participant to accept employment with the Company, grant to the Participant
the Restricted Stock Units (as defined below) described herein pursuant to the
terms set forth below; and

 

WHEREAS, the award of the Restricted Stock Units pursuant to this Agreement
(this “Award”) is being made and granted as a stand-alone award and not granted
under the Ribbon 2019 Incentive Award Plan (the “Plan”).

 

NOW THEREFORE, in consideration of the Participant’s agreement to accept
employment with the Company and the mutual covenants hereinafter set forth, the
parties agree as follows:

 

1.                  Award of Restricted Stock Units.

 

(a)               Subject to the terms and conditions of this Agreement and in
consideration of employment services to be rendered by the Participant to the
Company and its subsidiaries, the Company hereby grants to the Participant
4,750,000 restricted stock units (the “Restricted Stock Units” or “RSUs”). Each
Restricted Stock Unit entitles the Participant to a certain number of shares of
Common Stock, upon vesting, in accordance with the terms of this Agreement and
Schedule 1 hereto.

 

(b)               This Award is being made and granted as a stand-alone award,
separate and apart from, and outside of, the Plan, and shall not constitute an
award granted under or pursuant to the Plan. Notwithstanding the foregoing, the
terms, conditions and definitions set forth in the Plan (other than Section
11(i) of the Plan) shall apply to the Agreement and the Restricted Stock Units
awarded hereunder as if the Restricted Stock Units had been granted under the
Plan (including, without limitation, the provisions contained in Sections 10,
12(b), 12(f) and 12(i) of the Plan), and the Agreement shall be subject to such
terms, conditions and definitions, which are hereby incorporated into this
Agreement by reference (and any references to the Plan in this Agreement shall
solely be interpreted to be references to the substance of the provisions of the
Plan so incorporated, but shall not in any way imply or indicate that this Award
was granted under the Plan). For the avoidance of doubt, the Restricted Stock
Units awarded under this Agreement shall not be counted for purposes of
calculating the aggregate number of shares of Common Stock that may be issued or
transferred pursuant to awards under the Plan as set forth in Section 4(a) of
the Plan. In the event of any inconsistency between the Plan and this Agreement,
the terms of this Agreement shall control.

 

(c)               This Award is intended to constitute an “employment inducement
grant” under NASDAQ Listing Rule 5635(c)(4), and consequently is intended to be
exempt from the NASDAQ rules regarding shareholder approval of stock option and
stock purchase plans. This Agreement and the terms and conditions of the RSUs
shall be interpreted in accordance and consistent with such exemption.

 





 

 

2.                  Vesting of Restricted Stock Units. Subject to Section 3, the
Restricted Stock Units shall vest in accordance with the terms set forth in
Schedule 1 attached hereto (and any applicable annexes thereto). Upon the
vesting of any portion of the Award, as described in Schedule 1 attached hereto
(and any applicable annexes thereto), the Company shall deliver for each
Restricted Stock Unit that vests, the number of shares of Common Stock as is
determined pursuant to Schedule 1 (and any applicable annexes thereto). The
shares of Common Stock shall be delivered as soon as practicable following the
applicable Vesting Date (as defined in Schedule 1), but in any case within 30
days after such date. Upon delivery of shares of Common Stock on or following a
Vesting Date, the Restricted Stock Units related to such shares will immediately
and automatically terminate and be of no further force or effect.

 

3.                  Termination of Employment.

 

(a)               Upon the termination of the Participant’s employment with the
Company and its subsidiaries for any reason, the Award, to the extent not yet
vested, shall immediately and automatically terminate and be forfeited for no
consideration; provided, however, that the Board may, in its sole and absolute
discretion agree to accelerate the vesting of all or a portion of the Award,
upon termination of employment or otherwise, for any reason or no reason, but
shall have no obligation to do so.

 

(b)               For purposes of the Award, a termination of employment shall
be deemed to have occurred on the date upon which the Participant ceases to
perform active and continuous employment duties for the Company or its
subsidiaries following the provision of any notification of termination or
actual termination or resignation from employment, and without regard to any
period of notice of termination of employment (whether expressed or implied) or
any period of severance or salary continuation. Notwithstanding this Agreement
or any other agreement (written or oral) to the contrary, the Participant shall
not be entitled (and by accepting the Award, thereby irrevocably waives any such
entitlement) to any payment or other benefit to compensate the Participant for
the loss of any rights hereunder as a result of the termination or forfeiture of
the Award in connection with any termination of employment. No amounts earned
pursuant to the Award shall be deemed to be eligible compensation in respect of
any other plan of the Company or any of its subsidiaries.

 

4.                  No Assignment. Except as would have been otherwise expressly
permitted under the Plan if this Award had been granted under the Plan, this
Agreement may not be assigned by the Participant by operation of law or
otherwise.

 

5.                  No Rights to Continued Employment. The granting of this
Award evidenced hereby and this Agreement shall impose no obligation on the
Company or any of its affiliates to continue the employment or service of the
Participant and shall not lessen or affect any right that the Company or any of
its affiliates may have to terminate the service of such Participant. Except as
otherwise agreed in writing, the Participant shall remain an “at will” employee.

 

6.                  Governing Law. This Agreement will be governed by and
interpreted and construed in accordance with the internal laws of the State of
Delaware (without reference to principles of conflicts or choice of law) as to
all matters, including, but not limited to, matters of validity, construction,
effect, performance and metrics.

 



2

 

 

7.                  Tax Obligations. As a condition to the granting of the Award
and the vesting and settlement thereof, the Participant acknowledges and agrees
that he/she is responsible for the payment of income and employment taxes (and
any other taxes required to be withheld) payable in connection with the vesting
and settlement of the Award. Accordingly, the Participant agrees to remit to the
Company or any applicable subsidiary an amount sufficient to pay such taxes.
Such payment shall be made to the Company or the applicable subsidiary of the
Company in a form that is reasonably acceptable to the Company, as the Company
may determine in its sole discretion, consistent with Section 11(e) of the Plan.
Notwithstanding the foregoing (but subject to Section 11(e) of the Plan), the
Company may, in its discretion, retain and withhold from delivery at the time of
vesting or settlement that number of shares of Common Stock having a fair market
value equal to the taxes owed by the Participant, which retained shares shall
fund the payment of such taxes by the Company on behalf of the Participant. The
Participant acknowledges that he or she is responsible for reviewing with his or
her own tax advisors the federal, state, local and other tax consequences of the
transactions contemplated by this Agreement. The Participant acknowledges that
he or she is not relying on any statements or representations of the Company or
any of its agents.

 

8.                  Notices. Any notification required by the terms of this
Agreement shall be given in writing and shall be deemed effective upon personal
delivery or within three (3) days of deposit with the United States Postal
Service or the local equivalent of the United States Postal Service, by
registered or certified mail, with postage and fees prepaid. A notice shall be
addressed to the Company, Attention: General Counsel, at its principal executive
office and to the Participant at the address he most recently provided to the
Company.

 

9.                  Failure to Enforce Not a Waiver. The failure of the Company
to enforce at any time any provision of this Agreement shall in no way be
construed to be a waiver of such provision or of any other provision hereof.

 

10.              Amendments. This Agreement may be amended or modified only by a
written agreement signed by the Company and the Participant; provided, however,
that the Board may amend or alter this Agreement and the Award granted hereunder
at any time, to the extent such amendment or alternation would have otherwise
been permitted under the terms of the Plan if this Award had been granted under
the Plan.

 

11.              Authority. The Board has complete authority and discretion to
interpret and construe the terms of this Agreement and Schedule 1 hereto. The
determination of the Board as to any matter relating to the interpretation or
construction of this Agreement and/or Schedule 1 hereto shall be final, binding
and conclusive on all parties. All references in this Agreement to the “Board”
shall mean the Board or a Committee or officers referred to in Section 3(c) of
the Plan to the extent that the Board’s powers or authority under this Agreement
have been delegated to such Committee or officers.

 

12.              Successors. This Agreement will bind and inure to the benefit
of the parties and their respective successors, permitted assigns, heirs,
devisees, and legal representatives.

 

13.              Entire Agreement. Except as set forth herein, this Agreement
supersede all prior agreements, whether written or oral and whether express or
implied, between the Participant and the Company relating to the subject matter
of this Agreement.

 

14.              Rights as a Stockholder. The Participant shall have no rights
as a stockholder of the Company with respect to any shares of Common Stock
underlying or relating to the Award (including, without limitation, rights to
vote or dividends) until the issuance of a stock certificate to the Participant
in respect of the Award (or such shares of Common Stock are evidenced through
book entry) on or following the applicable Vesting Date.

 



3

 

 

15.              Clawback. The Award (including any proceeds, gains or other
economic benefit actually or constructively received by the Participant upon any
receipt of the Award or upon the receipt or resale of Common Shares underlying
the Award) shall be subject to the provisions of any claw-back policy
implemented by the Company, including, without limitation, any claw-back policy
adopted to comply with the requirements of applicable law, including without
limitation the Dodd-Frank Wall Street Reform and Consumer Protection Act and any
rules or regulations promulgated thereunder.

 

16.              Severability. The provisions of this Agreement are severable
and if any one or more provisions are deemed to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

 

17.              Section 409A.

 

(a)               This Agreement is intended to comply with or be exempt from
Section 409A of the Code (together with the Department of Treasury regulations
and other interpretive guidance issued thereunder, including, without
limitation, any such regulations or other guidance issued after the Grant Date,
“Section 409A”) and, to the extent applicable, this Agreement shall be
interpreted in accordance with Section 409A.

 

(b)               If and to the extent (i) any portion of any payment,
compensation or other benefit provided to the Participant pursuant to this
Agreement in connection with his or her employment termination constitutes
“nonqualified deferred compensation” within the meaning of Section 409A and (ii)
the Participant is a specified employee as defined in Section 409A(a)(2)(B)(i)
of the Code, in each case as determined by the Company in accordance with its
procedures, by which determinations the Participant (through accepting the
Award) agrees that he or she is bound, such portion of the payment, compensation
or other benefit shall not be paid before the day that is six months plus one
day after the date of “separation from service” (as determined under Section
409A) (the “New Payment Date”), except as Section 409A may then permit. The
aggregate of any payments that otherwise would have been paid to the Participant
during the period between the date of separation from service and the New
Payment Date shall be paid to the Participant in a lump sum on such New Payment
Date, and any remaining payments will be paid on their original schedule.

 

(c)               Notwithstanding any other provision of this Agreement, if at
any time the Board determines that the Restricted Stock Units (or any portion
thereof) may be subject to Section 409A, the Board shall have the right in its
sole discretion (without any obligation to do so or to indemnify the Participant
or any other person for failure to do so) to adopt such amendments to this
Agreement, or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions, as
the Board determines are necessary or appropriate for Restricted Stock Units to
be exempt from the application of Section 409A or to comply with the
requirements of Section 409A. No provision of this Agreement shall be
interpreted or construed to transfer any liability for failure to comply with
the requirements of Section 409A from the Participant or any other individual to
the Company or any of its affiliates, employees or agents.

 

18.              Captions. The captions of the sections of this Agreement are
for reference only and will not affect the interpretation or construction of
this Agreement.

 

19.              Signature in Counterparts. This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Agreement will
not be binding on either party unless and until signed by both parties.

 

[Signature Page Follows]

 



4

 

 

IN WITNESS WHEREOF, this Agreement is effective as of the date first above
written.

 



RIBBON COMMUNICATIONS INC.     By:     Name:  Richard Lynch   Title: Director

 

 

Agreed and acknowledged as
of the date first above written:

 

_________________________
BRUCE MCCLELLAND

 



 

 

 

Schedule 1

 

The performance goals necessary to provide for the vesting of the RSUs will be
based on the sustained achievement of a certain target closing price per share
of the Common Stock as set forth in the table below (each such target, a “Target
Stock Price”) during the applicable “Performance Period” (as set forth in the
table defined below). The Company shall have been determined to achieve the
Target Stock Price during any Performance Period and the applicable RSUs shall
vest if and only if the closing price per share of the Common Stock equals or
exceeds the applicable Target Stock Price for a period of twenty (20)
consecutive trading days.

 

Upon achievement of the Target Stock Price during the applicable Performance
Period (e.g., attainment of Target Stock Price of $7.50 during the First
Performance Period), a number of RSUs will become vested as set forth in the
table below and the Participant will receive a number of shares of Common Stock
equivalent to the number of RSUs that become so vested.

 

(v)
Performance Tranche (w)
Performance
Period (x)
Value Awarded   (y)
Target Stock Price   (z)
Number of RSUs
Eligible to Vest /
Maximum Number of
Shares of Common
Stock Received1

((x) / (y))2 First Performance Tranche Grant Date
through
September 1,
2021 (the
“First
Performance
Period”) $10,000,000 $7.50 1,333,333 Second Performance Tranche Grant Date
through
September 1,
2022 (the
“Second
Performance
Period”) $15,000,000 $12.00 1,250,000 Third Performance Tranche Grant Date
through
September 1,
2023 $25,000,000 $15.00 1,666,667 Fourth Performance Tranche Grant Date through
September 1,
2024 $10,000,000 $20.00 500,000 Aggregate Number of RSUs Granted / Aggregate
Maximum Number of Shares of Common Stock Eligible to be Received 4,750,000

 



 

1 In the event that any award would result in the distribution of a fractional
share, such award will be rounded to the nearest whole share of Common Stock.

 

2 Represents the maximum number of shares eligible to be received, calculated as
the Value Awarded divided by the Target Stock Price.

 



 

 

 

The vesting described above is herein referred to as “Target Stock Price
Vesting”. Notwithstanding the foregoing, in the event that a Target Stock Price
is not achieved on or before the conclusion of the applicable Performance Period
and Target Stock Price Vesting does not occur, the applicable portion of the
RSUs that have not vested in respect of such Performance Period (the “Prior
Performance Period Unvested RSUs”) may still become vested as follows:

 

(A)              if, on the first business day following the end of the
applicable Performance Period, such Prior Performance Period Unvested RSUs
remain outstanding and the Look Back Percentage for such Performance Period
exceeds zero percent (0%), then a number of the Prior Performance Period
Unvested RSUs relating to such Performance Period equal to (i) the product of
(x) the Value Awarded for such Performance Period (column x) and (y) the Look
Back Percentage for such Performance Period, divided by (ii) the Target Stock
Price for the Performance Period (column y) (rounded to the nearest share) shall
become vested on the first business day following the end of such Performance
Period (the vesting resulting from this subsection (A), the “Look Back
Vesting”). For the avoidance of doubt, the Look Back Vesting shall only be
applied to result in vesting of RSUs in respect of the applicable Performance
Period and not for purposes of any RSUs in respect of prior Performance Periods
(e.g., Look Back Vesting with respect to the Second Performance Tranche will in
no event result in any vesting of any RSUs in respect of the First Performance
Tranche); and

 

(B)        if (i) the higher Target Stock Price applicable to a subsequent
Performance Period is achieved in such subsequent Performance Period or (ii) on
the first business day following the end of a subsequent Performance Period,
such Prior Performance Period Unvested RSUs remain outstanding and the Look Back
Percentage for such subsequent Performance Period equals or exceeds fifty
percent (50%), all Prior Performance Period Unvested RSUs for earlier
Performance Period(s) that have not previously vested due to Look Back Vesting
(the “Remaining Prior Performance Period Unvested RSUs”) shall become vested
(the vesting resulting from this subsection (B)(i), “Catch-Up Target Vesting”
and the vesting resulting from this subsection (B)(ii), the “Catch-Up Look Back
Vesting”); provided that, in the event such Remaining Prior Performance Period
Unvested RSUs become vested, the number of shares of Common Stock to be received
upon vesting of such Remaining Prior Performance Period Unvested RSUs in a
subsequent Performance Period will equal (a) the “Value Awarded” set forth above
attributable to such Remaining Prior Performance Period Unvested RSUs divided by
(b) the higher Target Stock Price applicable to such subsequent Performance
Period. For the avoidance of doubt, “Value Awarded” attributable to any RSUs
shall be the prorated portion of the Value Awarded described above (e.g., if 20%
of the First Performance Tranche were Remaining Prior Performance Period
Unvested RSUs, their allocable portion of the Value Awarded for the First
Performance Tranche would equal $2,000,000 ($10,000,000 x 20%)).

 

For illustrative purposes, in the event that the Target Stock Price of $7.50 is
not achieved in the First Performance Period and no Prior Performance Period
Unvested RSUs vested as a result of Look Back Vesting for the First Performance
Period, but the Target Stock Price of $12.00 is achieved in the Second
Performance Period, then, upon attainment of the Target Stock Price in the
Second Performance Period, the Participant would become vested in the RSUs
applicable to both the First Performance Period and Second Performance Period
and such RSUs would be settled in a total of 2,083,333 shares of Common Stock,
consisting of (a) 833,333 shares of Common Stock in respect of the First
Performance Tranche (i.e., a number of shares of Common Stock equal to the First
Performance Period’s “Value Awarded” ($10,000,000 (column x)) divided by $12.00
(i.e., the achieved Target Stock Price (column y) in the Second Performance
Period)) plus (b) in respect of the Second Performance Tranche, 1,250,000 shares
of Common Stock (i.e., a number of shares of Common Stock equal to the Second
Performance Period’s “Value Awarded” ($15,000,000 (column x)) divided by $12.00
(i.e., the achieved Target Stock Price (column y) in the Second Performance
Period)).

 



 

 

 

Further, for illustrative purposes, in the event the Target Stock Price of $7.50
is not achieved in the First Performance Period, but 80% of the Prior
Performance Period Unvested RSUs vest as a result of Look Back Vesting for the
First Performance Period (i.e., 1,066,667 RSUs), and the Target Stock Price of
$12.00 is achieved in the Second Performance Period, then, upon attainment of
the Target Stock Price in the Second Performance Period, the Participant would
become vested in the Remaining Prior Performance Period Unvested RSUs in respect
of the First Performance Period and all RSUs applicable to the Second
Performance Period and such RSUs would be settled in a total of 1,416,667 shares
of Common Stock, consisting of (a) 166,667 shares of Common Stock in respect of
Remaining Prior Performance Period Unvested RSUs in respect of the First
Performance Period (i.e., a number of shares of Common Stock equal to the First
Performance Period’s “Value Awarded” attributable to the Remaining Prior
Performance Period Unvested RSUs ($2,000,000) divided by $12.00 (i.e., the
achieved Target Stock Price in the Second Performance Period)) plus (b) in
respect of the Second Performance Tranche, 1,250,000 shares of Common Stock
(i.e., a number of shares of Common Stock equal to the Second Performance
Period’s “Value Awarded” ($15,000,000 (column x)) divided by $12.00 (i.e., the
achieved Target Stock Price (column y) in the Second Performance Period)).

 

Notwithstanding anything herein to the contrary, (a) in no event will any
portion of the RSUs become vested after the first business day following
September 1, 2024 (such business day, the “Expiration Date”) and any unvested
RSUs as of the Expiration Date shall be automatically forfeited for no
consideration; and (b) in the event of a Change in Control prior to September 1,
2024, (i) any outstanding and unvested RSUs shall be eligible to vest and be
settled immediately prior to (but subject to) the consummation of such Change in
Control as if the closing price per share of the Common Stock for each trading
day during the period of twenty (20) consecutive trading days ending on the
closing date of such Change in Control equaled the fair market value per share
of the Common Stock as of the consummation of such Change in Control (which, in
the event the shares of Common Stock are sold or otherwise acquired in exchange
for cash or property, shall equal the fair market value of such cash or property
received) (the “Change in Control Price”), (ii) in the event that any portion of
the RSUs remain unvested following any vesting contemplated by subsection (i)
above, then any outstanding and unvested RSUs for the Performance Period in
which the Change in Control occurs (the “CIC Performance Period”) shall be
eligible to vest and be settled immediately prior to (but subject to) the
consummation of the Change in Control based on, and by, the application of the
Look Back Vesting, provided that the Change in Control Price shall be deemed to
represent the Average Trading Price (as defined below) for purposes of
determining the Look Back Percentage (as defined below) for the CIC Performance
Period, and (iii) in the event that any portion of the RSUs remain unvested
following any vesting contemplated by subsection (i) and (ii) above, then any
Prior Performance Period Unvested RSUs for Performance Periods prior to the CIC
Performance Period shall be eligible to vest and be settled immediately prior to
(but subject to) the consummation of the Change in Control based on, and by, the
application of Catch-Up Look Back Vesting, provided that the Change in Control
Price shall be deemed to represent the Average Trading Price for purposes of
determining the Look Back Percentage for the CIC Performance Period, and (iv)
any portion of the RSUs that remain unvested following any vesting contemplated
by subsections (i),(ii) or (iii) above shall be automatically forfeited for no
consideration as of the consummation of such Change in Control.

 





 

 

For purposes of this Schedule 1:

 

1.“Average Trading Price” with respect to any Performance Period means the
highest average closing price per share of Common Stock over any period of
twenty (20) consecutive trading days ending in such Performance Period.

 

2.“Look Back Percentage” with respect to any Performance Period shall mean the
following (represented as a percentage): (a) (i) the Average Trading Price for
such Performance Period minus (ii) 90% of the Target Stock Price for such
Performance Period, divided by (b) 10% of the Target Stock Price; provided that
the Look Back Percentage shall in no event exceed one hundred percent (100%).

 

3.“Vesting Date” shall mean (a) with respect to Target Stock Price Vesting and
Catch-Up Target Vesting, the last day of the twenty (20) consecutive trading
day-period that results in such Target Start Price Vesting or Catch-Up Target
Vesting; (b) with respect to any Look Back Vesting and Catch-Up Look Back
Vesting with respect to any Performance Period, the first business day following
the end of such Performance Period; and (c) with respect to CIC Vesting, the
date of the applicable Change in Control.

 







